Scott, Judge,
delivered tbe opinion of tbe court.
In a conflict of title between a New Madrid location and a confirmation under tbe act of July 4th, 1836, as an original question, the inclination of tbe judgment of this court is well known. But tbe cases of Stoddard v. Chambers, (2 How. 284,) Mills v. Stoddard, (8 How. 345,) and Bissell v. Pen*105rose, (8 How. 317,) in the Supreme Court of the United States, in our opinion, have settled this question. As the patent to the New Madrid claimant, in the cases of Stoddard v. Chambers, and Mills v. Stoddard, bore date at a period subsequent to the 9th July, 1832, the date of the act which revived the reservation of the claims confirmed by the act of 4th July, 1836, it is maintained that this case is distinguishable from them, inasmuch as the patent on the New Madrid certificate was dated May 28th, 1827 ; that the reservation of the Spanish concession expired on May 26th, 1829, and was not revived until July 3d, 1832; consequently, there was an interval during which the patent was valid against the United States, and being so, the same land could not be confirmed to another by any subsequent grant, by whatever authority it may have been made.
The error, in this argument, consists in the assumption that there was a period during which the patent on the New Madrid location was valid against the United States. During the interval to which reference has been made, a patent might lawfully have issued for the land confirmed by the act of 4th July, 1836, which would have prevailed against a confirmation by that act.' But as the party had a patent during this interval, it is maintained that he could not obtain another ; that it was unnecessary, and would have been an act of supererogation; that having a,patent, it would be hard to deprive him of his rights, because he did not unnecessarily apply for and .obtain another.
The ground on which we proceed may seem a technical one, but a departure from it would involve the violation of a principle which we do not feel ourselves at liberty to disregard. The cases to which reference has been made show that any location of the land, made by any officer of the government whilst it was reserved from sale, was purely void ; not voidable but void. Now a void act, when done, is as though it had not been done. Consequently the patent dated the 28th May, 1827, was a nullity. It was a blank, and could confer no right whatever. The plaintiff, then, can stand on no better ground *106than the defendant occupied in the case of Penrose v. Bissell. If the President of the United States should issue patents for lands where sale is not authorized by law, and afterwards those lands should be brought into market, on what principle could the patents, issued at a time when there was no authority for so doing, be held to be valid for passing title to the lands described in them ?
Independently of these considerations, the opinion of the Supreme Court of the United States, in the case of Mills v. Stoddard, (8 How. 365,) shows that the argument was made that a New Madrid location, if made on lands reserved from sale by reason of the Spanish claim, became valid so soon as the bar was complete against that claim, and it was met with the answer that the consequence does not seem to follow. If, during the bar, no act was done by the government to confirm the New Madrid claim, nor by the claimant to perfect his title, a removal o'f the bar would not prejudice any newly acquired right.
We see no difference in principle between the certificate of location and the patent. If the prohibition implied by the reservation is sufficient to destroy the validity of the certificate, there is no reason why it should not be equally fatal to a patent. The patent may, it is true, cure irregularities in making an entry, but the objection of a want of authority renders void all executive or ministerial acts, without regard to their solemnity. (Polk’s lessee v. Wendell, 9 Cranch, 88.) The reservation of the unconfirmed Spanish land claims was made by section 10 of the act of March 3d, 1811. That reservation continued in force, without interruption, until May 26th, 1829, when it expired. Now the patent on the New Madrid certificate issued on the 28th day of May, 1827, whilst the land which it covered was, by an act of congress, reserved from sale. The judgment will be affirmed,
with the concurrence of the other judges.